Citation Nr: 0323824	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
April 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for a low back disability.  

In March 2001, the Board reopened the claim and remanded the 
case to obtain additional medical records from two specific 
private health care providers, which was accomplished in 
February 2002 and November 2002, and a new VA examination and 
medical opinion, which was accomplished in January 2003.  
This matter is now before the Board for appellate review.  


FINDING OF FACT

The evidence does not include a medical opinion that a 
current low back disability resulted from working with a 155 
Howitzer in 1963, chronic lumbosacral strain in 1964, back 
sprain in 1965, or any other event in service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The veteran underwent a recent VA examination and a medical 
opinion was obtained in January 2003, and the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The RO's October 2002 
letter requested the veteran's records from a licensed 
massage therapist, but there was no response.  The veteran 
and his representative filed several lay statements with the 
RO, and the veteran's November 2000 letter withdrew his 
request for a hearing before the Board.  

The RO's January 2002 letter and a June 2003 supplemental 
statement of the case informed the veteran of the applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific 
pieces of evidence, provided ample opportunity to submit such 
evidence, and the VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for a low back disability

Generally, to establish service connection for a low back 
disability, the evidence must demonstrate that a low back 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current low back disability, show in-
service manifestation of a low back disability, and provide a 
nexus opinion by a medical professional that the current low 
back disability resulted from the in-service manifestation of 
low back disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Presumptive service connection is also available 
for arthritis, as a chronic disease, if the veteran presents 
evidence of current arthritis and shows that it manifested to 
a compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has shown that he has a current low back 
disability.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  VA and private diagnoses from November 1996 to 
January 2003 include status post lumbosacral sprain and 
strain; acute lumbosacral myoligamentous sprain/strain, 
resolved; and non-work related, underlying lumbosacral spine 
abnormalities consisting of probable Tarlou cyst, mild 
degenerative changes at the L3-L4 disc space, small anterior 
disc bulge, mild ligamentum flavum hypertrophy, and what was 
assumed to be a hypoplastic disc at the L5-S1 level.  

According to service medical records, the veteran's low back 
was normal at enlistment.  The veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (2002).  At the October 1962 pre-induction 
examination, the veteran's spine was deemed normal and he 
denied a history of bone, joint, or other deformity.  

The presumption of soundness is rebutted for a developmental 
low back disability but not for the remaining low back 
disabilities.  The January 2003 VA examiner opined that a 
transitional lumbosacral abnormality and hypoplastic disk, 
which November 1996 and August 1997 examiners had described 
as a hypoplastic disc at L5-S1, was a developmental defect 
that, by definition, had existed from birth.  Therefore, 
clear and unmistakable evidence demonstrates that the 
transitional lumbosacral abnormality and hypoplastic disk 
existed prior to active duty.  For the other disabilities, 
which include lumbosacral sprain and strain, probable Tarlou 
cyst, mild degenerative changes at the L3-L4 disc space, 
small anterior disc bulge, and mild ligamentum flavum 
hypertrophy, the presumption of soundness is not rebutted by 
clear and unmistakable evidence.  

The Board must also consider whether service connection is 
warranted for the developmental transitional lumbosacral 
abnormality and hypoplastic disk under the doctrine of 
aggravation.  While a congenital or developmental disability 
is generally ineligible for service connection, entitlement 
to service connection is allowed if the congenital disorder 
manifests for the first time and progresses at a rate greater 
than the natural progression during service.  See 38 C.F.R. § 
3.303(c); VAOPGCPREC 67-90 (July 18, 1990).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

The veteran's transitional lumbosacral abnormality and 
hypoplastic disk are presumed to have been aggravated in 
service because service medical records document consistent 
complaints of and treatment for low back pain throughout 
service.  In October 1963, the veteran went to the clinic 
with complaints of back pain after working on a 155 Howitzer.  
In August 1964, he reported persistent chronic low back pain 
since working on the 155 Howitzer in October 1963 and 
straining his back again while on recent maneuvers.  In 
August 1964, spine x-rays were normal with no evidence of any 
significant disease in the veteran's back, and the impression 
was chronic lumbosacral strain.  In September 1964, spine x-
rays were within normal limits, and a repeat physical 
examination was entirely within normal limits.  The 
impression was chronic lumbosacral strain.  At repeated sick 
calls from October 1963 to March 1965, the veteran 
consistently reported low back pain since the October 1963 
incident with the 155 Howitzer.  The veteran's spine was 
deemed normal and he again denied a history of bone, joint, 
or other deformity at a February 1965 separation examination.  
The veteran has certainly shown that he was treated for low 
back complaints throughout service, and the presumption of 
aggravation applies.  

Nonetheless, there is clear and unmistakable evidence to 
rebut the presumption of aggravation.  The January 2003 VA 
examiner specifically opined that the veteran's developmental 
low back disability was not aggravated by working with the 
155 Howitzer in 1963, chronic lumbosacral strain in 1964, 
back sprain in 1965, or even a nonservice-connected 
industrial injury in 1996.  In short, the January 2003 VA 
examiner was unable to attribute any current symptomatology 
to the developmental low back disability.  Therefore, service 
connection is not warranted for the veteran's transitional 
lumbosacral abnormality and hypoplastic disk under the 
doctrine of aggravation.  

The Board will next consider whether service connection is 
warranted for lumbosacral sprain and strain, probable Tarlou 
cyst, mild degenerative changes at the L3-L4 disc space, 
small anterior disc bulge, and mild ligamentum flavum 
hypertrophy as being incurred in active duty or within the 
first year after service.  Service connection is not in order 
because the claims folder does not include a medical opinion 
that any current low back disability resulted from working 
with the 155 Howitzer in 1963, chronic lumbosacral strain in 
1964, back sprain in 1965, or any other event in service.  
Instead, the January 2003 VA examiner found no relationship 
between the veteran's current low back disabilities and 
active service.  In the absence of a nexus opinion by a 
medical professional relating the current low back disability 
to the claimed in-service manifestation, service connection 
is not in order.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence is against the claim, and entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 
(1990).  


ORDER

Entitlement to service connection for a low back disability 
is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

